EXHIBIT 10.1

 

EMC CORPORATION

 

EXECUTIVE INCENTIVE BONUS PLAN

 

1. Purpose.

 

This Executive Incentive Bonus Plan (the “Plan”) has been established to enhance
the ability of EMC Corporation (the “Company”) and its subsidiaries to attract,
retain and motivate highly-qualified executives through cash incentives.

 

2. Administration.

 

The Plan shall be administered by the Compensation Committee of the Company’s
Board of Directors (the “Board”) or such other committee appointed by the Board
(the “Committee”). Subject to the provisions set forth herein, the Committee
shall have full authority to interpret the terms of the Plan and to decide all
questions and settle all controversies and disputes which may arise in
connection with the Plan.

 

3. Eligibility and Participation.

 

Eligibility under the Plan is limited to those key employees of the Company or
its subsidiaries designated by the Committee as participants in the Plan
(“Participants”).

 

4. Bonus Awards.

 

4.1 Participants may be awarded cash bonuses (“Bonus Awards”) based on the
achievement of one or more goals relating to one or more Performance Criteria
(as defined below) or such other criteria determined by the Committee in its
discretion. The Committee shall establish the goals, determine the extent to
which any Performance Criteria shall be used and weighted in determining Bonus
Awards, determine the applicable performance period, and shall have the right to
modify, amend or otherwise change any such goal. The Committee may also provide
that certain goals for a Participant’s bonuses be established by such
Participant’s manager.

 

4.2 The Committee shall determine (a) the Participants who shall receive Bonus
Awards and the period for which Bonus Awards shall be paid, (b) the types of
Bonus Awards that shall be awarded to each Participant, (c) the target bonus
amount for each Bonus Award (the “Target Amount”), and (d) the terms and
conditions for the determination and payment of each Bonus Award, including,
without limitation, the relationship between the percentage of goal achievement
and the percentage of the Target Amount actually paid, and any other applicable
requirements. Each Participant shall be provided a letter outlining his or her
target cash compensation for such fiscal year and the foregoing Committee
determinations.

 

4.3 “Performance Criteria” means any or any combination of the following areas
of performance (determined either on a consolidated basis or, as the context
permits, on a divisional, subsidiary, line of business, geographical, project,
product or individual basis or in



--------------------------------------------------------------------------------

combinations thereof): revenues; assets; expenses; income; profit margins;
earnings before or after any deductions and whether or not on a continuing
operations or an aggregate or per share basis; return on equity, investment,
capital or assets; inventory; organizational realignments; infrastructure
changes; one or more operating ratios; borrowing levels, leverage ratios or
credit rating; market share; capital expenditures; cash flow; shareholder
return; sales of specified products or services; customer acquisition or
retentions or other measures of satisfaction; product development, including
releases of new products or versions; operational changes; product quality;
acquisitions or divestitures (in whole or in part); joint ventures and strategic
alliances; spin-offs, split ups and the like; reorganizations; strategic
investments; recapitalizations, restructurings, financings (issuance of debt or
equity) or refinancings; or other strategic initiatives. Performance Criteria
and any goals with respect thereto need not be based upon any increase, a
positive or improved result or avoidance of loss.

 

5. Payment of Bonus Awards.

 

5.1 Promptly after the end of the applicable fiscal period for which a goal has
been established, the Committee shall determine whether such goal has been
achieved and the amount of the Target Amount to be paid to the Participant, if
any.

 

5.2 Subject to any election duly and validly made by a Participant with respect
to the deferral of all or a portion of a Bonus Award payment, Bonus Award
payments under the Plan shall be made in cash at such times and on such terms as
are determined by the Committee in its discretion. The Company shall have the
right to withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy any applicable Federal, state, local or foreign
withholding tax requirements imposed with respect to any payments made under the
Plan.

 

5.3 The Committee reserves the right to make payments to any Participant even if
one or more of the goals is not met.

 

5.4 Unless otherwise expressly determined by the Committee, a Participant must
be employed by the Company or one of its subsidiaries at the time the applicable
Bonus Award is determined and payable.

 

6. Discontinuance, Amendment and Termination.

 

The Committee or the Board may at any time discontinue granting Bonus Awards
under the Plan. The Committee or the Board may at any time or times amend the
Plan for any purpose which may at the time be permitted by law and such
amendments shall require shareholder approval only to the extent required by
applicable law or regulation. The Committee or the Board may at any time
terminate the Plan.

 

7. No Right to Bonus or Continued Employment.

 

Neither the adoption of the Plan, the grant of any Bonus Award, nor the
provision for or payment of any amounts under Plan confers upon any person (a)
any right to receive, or any interest in, a Bonus Award or any other benefit
under the Plan, or (b) any right to continue to

 

2



--------------------------------------------------------------------------------

serve as an officer or employee of the Company or any of its subsidiaries. The
Company expressly reserves the right to terminate the employment of any
Participant at any time without incurring any liability under the Plan or
otherwise.

 

8. Nontransferability.

 

Except as expressly provided by the Committee, the rights and benefits under the
Plan are personal to a Participant and shall not be subject to any voluntary or
involuntary alienation, assignment, pledge, transfer or other disposition.

 

9. Unfunded Plan.

 

The Company shall have no obligation to reserve or otherwise fund in advance any
amounts that are or may in the future become payable under the Plan.

 

10. Jurisdiction and Governing Law.

 

The parties submit to the exclusive jurisdiction and venue of the federal or
state courts of The Commonwealth of Massachusetts to resolve issues that may
arise out of or relate to the Plan or the same subject matter. The Plan shall be
governed by the laws of The Commonwealth of Massachusetts, excluding its
conflicts or choice of law rules or principles that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3